--------------------------------------------------------------------------------


Exhibit 10.4


SECURITY AGREEMENT


THIS SECURITY AGREEMENT, dated as of February 6, 2007 (this “Agreement”), is by
and among DIGITAL ANGEL CORPORATION, a Delaware corporation (the “Company”),
each of the subsidiaries of the Company that are signatories hereto (together
with any other entity that may become an additional party hereto, the
“Company Subsidiaries” and, collectively with the Company, the “Debtors”),
Imperium Advisers, LLC, in its capacity as collateral agent (in such capacity,
the “Collateral Agent”), for the benefit of the undersigned holders (the
“Holders”) of the Company’s Senior Secured Debentures, dated as of the date
hereof (the “Debentures”). The Holders, Collateral Agent and their endorsees,
transferees and assigns are sometimes collectively referred to herein as the
“Secured Parties”).


W I T N E S S E T H:


WHEREAS, pursuant to that certain Securities Purchase Agreement, dated as of the
date hereof, by and between the Company and the Secured Parties (the “Purchase
Agreement”), the Company has agreed to sell and the Secured Parties have
severally agreed to purchase, the Debentures; and


WHEREAS, pursuant to a certain Subsidiary Guarantee dated as of the date hereof
(the “Guarantee”), the Company Subsidiaries have jointly and severally agreed to
guaranty and act as surety for satisfaction of all payment and other obligations
of the Company arising under the Debentures and the other Transaction Documents
(as defined in the Purchase Agreement); and


WHEREAS, it is a condition to the obligation of the Secured Parties to enter
into the transactions contemplated by the Purchase Agreement, the Debentures and
the other Transaction Documents, that the Debtors execute and deliver to the
Collateral Agent for the benefit of the Secured Parties this Agreement and that
the Debtors grant the Collateral Agent for the benefit of each Secured Party,
pari passu with each of the other Secured Parties, a perfected security interest
in the assets and properties of the Debtors described herein, to secure the
prompt payment, performance and discharge in full of all of the Company’s
obligations under the Debentures and the other Transaction Documents.


NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:


1.     CERTAIN DEFINITIONS.


Capitalized terms used herein and not otherwise defined shall have the meanings
given to them in the Purchase Agreement. Terms used herein that are defined in
Article 9 of the UCC but not otherwise defined in this Agreement (such as
“account”, “chattel paper”, “commercial tort claim”, “deposit account”,
“document”, “equipment”, “fixtures”, “general intangibles”, “goods”,
“instruments”, “inventory”, “investment property”, “letter-of-credit rights”,
“proceeds” and “supporting obligations”) shall have the respective meanings
given such terms in Article 9 of the UCC. As used in this Agreement, the
following terms shall have the meanings set forth in this Section 1.


--------------------------------------------------------------------------------



“Collateral” means all of the Debtors’ respective rights, title and interest in
and to the collateral in which the Secured Parties are granted a security
interest by this Agreement and which shall include all assets and properties of
the Debtors, including the following personal property presently owned or
hereafter acquired by the Debtors, wherever situated, and all additions and
accessions thereto and all substitutions and replacements thereof, and all
proceeds, products and accounts thereof, including, without limitation, all
proceeds from the sale or transfer of the Collateral and of insurance covering
the same and of any tort claims in connection therewith, and all dividends,
interest, cash, notes, securities, equity interest or other property at any time
and from time to time acquired, receivable or otherwise distributed in respect
of, or in exchange for, any or all of the Pledged Securities (as defined below):


(i)     All goods, including, without limitation, (A) all machinery, equipment,
computers, motor vehicles, trucks, tanks, boats, ships, appliances, furniture,
special and general tools, fixtures, test and quality control devices and other
equipment of every kind and nature and wherever situated, together with all
documents of title and documents representing the same, all additions and
accessions thereto, replacements therefor, all parts therefor, and all
substitutes for any of the foregoing and all other items used and useful in
connection with any Debtor’s businesses and all improvements thereto; and (B)
all inventory;


(ii)    All contract rights and other general intangibles, including, without
limitation, all partnership interests, membership interests, stock or other
securities, rights under any of the Organizational Documents, agreements related
to the Pledged Securities, licenses, distribution and other agreements, computer
software (whether “off-the-shelf”, licensed from any third party or developed by
any Debtor), computer software development rights, leases, franchises, customer
lists, quality control procedures, grants and rights, goodwill, trademarks,
service marks, trade styles, trade names, patents, patent applications,
copyrights, Intellectual Property, and income tax refunds;


(iii)   All accounts, together with all instruments, all documents of title
representing any of the foregoing, all rights in any merchandising, goods,
equipment, motor vehicles and trucks which any of the same may represent, and
all right, title, security and guaranties with respect to each account,
including any right of stoppage in transit;


(iv)   All documents, letter-of-credit rights, instruments and chattel paper;


(v)    All commercial tort claims;


(vi)   All deposit accounts and all cash (whether or not deposited in such
deposit accounts);


(vii)      All investment property;


(viii)     All supporting obligations;
 
2

--------------------------------------------------------------------------------



(ix)   All files, records, books of account, business papers, and computer
programs; and


(x)    the products and proceeds of all of the foregoing Collateral set forth in
clauses (i)-(ix) above.


Without limiting the generality of the foregoing, the term “Collateral” shall
include all investment property and general intangibles respecting ownership
and/or other equity interests in each Company Subsidiary, including, without
limitation, the shares of capital stock and the other equity interests listed on
Schedule 1 (as the same may be modified from time to time pursuant to the terms
hereof), and any other shares of capital stock and/or other equity interests of
any other direct or indirect subsidiary of any Debtor obtained in the future, in
each case, all certificates representing such shares and/or equity interests
and, in each case, all rights, options, warrants, stock, other securities and/or
equity interests that may hereafter be received, receivable or distributed in
respect of, or exchanged for, any of the foregoing (all of the foregoing being
referred to herein as the “Pledged Securities”) and all rights arising under or
in connection with the Pledged Securities, including, but not limited to, all
dividends, interest and cash.


Notwithstanding the foregoing, nothing herein shall be deemed to constitute an
assignment of any asset which, in the event of an assignment, becomes void by
operation of applicable law or the assignment of which is otherwise prohibited
by applicable law (in each case to the extent that such applicable law is not
overridden by Sections 9-406, 9-407 and/or 9-408 of the UCC or other similar
applicable law); provided, however, that to the extent permitted by applicable
law, this Agreement shall create a valid security interest in such asset and, to
the extent permitted by applicable law, this Agreement shall create a valid
security interest in the proceeds of such asset.


“Event of Default” means the occurrence of either of the following: (i) an Event
of Default (as defined in the Debentures); or (ii) any provision of this
Agreement shall at any time for any reason be declared to be null and void, or
the validity or enforceability thereof shall be contested by a Debtor, or a
proceeding shall be commenced by a Debtor, or by any governmental authority
having jurisdiction over a Debtor, seeking to establish the invalidity or
unenforceability thereof, or a Debtor shall deny that such Debtor has any
liability or obligation purported to be created under this Agreement.
 
“Intellectual Property” means the collective reference to all existing rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, (ii) all letters patent of
the United States, any other country or any political subdivision thereof, all
reissues and extensions thereof, and all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, (iii) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade dress,
service marks, logos, domain names and other source or business identifiers, and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, or otherwise, and all
common law rights related thereto, (iv) all trade secrets arising under the laws
of the United States, any other country or any political subdivision thereof,
(v) all rights to obtain any reissues, renewals or extensions of the foregoing,
(vi) all licenses for any of the foregoing, and (vii) all causes of action for
infringement of the foregoing.
 
3

--------------------------------------------------------------------------------



“Majority in Interest” shall mean, at any time of determination, the majority in
interest (based on then-outstanding principal amounts of Debentures at the time
of such determination) of the Secured Parties.


“Necessary Endorsement” shall mean undated stock powers endorsed in blank or
other proper instruments of assignment duly executed and such other instruments
or documents as the Secured Parties may reasonably request.


“Obligations” means all of the Debtors’ obligations under this Agreement, all of
the Company’s obligations under the Debentures and the other Transaction
Documents, and all of the Company Subsidiaries’ obligations under the Subsidiary
Guarantee, in each case, whether now or hereafter existing, voluntary or
involuntary, direct or indirect, absolute or contingent, liquidated or
unliquidated, whether or not jointly owed with others, and whether or not from
time to time decreased or extinguished and later increased, created or incurred,
and all or any portion of such obligations or liabilities that are paid, to the
extent all or any part of such payment is avoided or recovered directly or
indirectly from any of the Secured Parties as a preference, fraudulent transfer
or otherwise as such obligations may be amended, supplemented, converted,
extended or modified from time to time. Without limiting the generality of the
foregoing, the term “Obligations” shall include, without limitation: (i)
principal of, and interest on the Debentures and the loans extended pursuant
thereto; (ii) any and all other fees, indemnities, costs, obligations and
liabilities of the Debtors from time to time under or in connection with this
Agreement, the Debentures, the Subsidiary Guarantee or the other Transaction
Documents; and (iii) all amounts (including but not limited to post-petition
interest) in respect of the foregoing that would be payable but for the fact
that the obligations to pay such amounts are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization or similar proceeding involving
any Debtor.


“Organizational Documents” means with respect to an entity, the documents by
which such entity was organized (such as a certificate of incorporation,
certificate of limited partnership or articles of organization, and including,
without limitation, any certificates of designation for preferred stock or other
forms of preferred equity) and which relate to the internal governance of such
entity (such as bylaws, a partnership agreement or an operating, limited
liability or members agreement).
 
“UCC” means the Uniform Commercial Code of the State of New York and or any
other applicable law of any state or states which has jurisdiction with respect
to all, or any portion of, the Collateral or this Agreement, from time to time.
It is the intent of the parties that defined terms in the UCC should be
construed in their broadest sense so that the term “Collateral” will be
construed in its broadest sense. Accordingly if there are, from time to time,
changes to defined terms in the UCC that broaden the definitions, they are
incorporated herein and if existing definitions in the UCC are broader than the
amended definitions, the existing ones shall be controlling.

4

--------------------------------------------------------------------------------



2.
GRANT OF FIRST PRIORITY SECURITY INTEREST.



As an inducement for the Secured Parties to provide the loans as evidenced by
the Debentures and to secure the complete and timely payment, performance and
discharge in full, as the case may be, of all of the Obligations, each Debtor
hereby unconditionally and irrevocably pledges, grants and hypothecates to the
Collateral Agent, for the benefit of each Secured Party pari passu with each of
the other Secured Parties, a continuing security interest in and to, a lien upon
and a right of set-off against all of their respective right, title and interest
of whatsoever kind and nature in and to, the Collateral (the “Security
Interest”). The Security Interest granted hereunder is a first priority lien and
security interest except with respect to Collateral encumbered by Permitted
Liens. Each Holder agrees, at the Debtors’ sole cost and expense, (i) to execute
and deliver to the Debtors such instruments and documents reasonably requested
by the Debtors and in a form and substance reasonably satisfactory to such
Holder, and (ii) to take such further action as may be reasonably requested by
the Debtors; in each case, as reasonably necessary to subordinate its Security
Interest in the accounts receivable of the Company and Outerlink Corporation to
a first priority lien on such accounts receivable securing the Bank Facility.
 
3.
DELIVERY OF CERTAIN COLLATERAL.



Contemporaneously or prior to the execution of this Agreement, each Debtor shall
deliver or cause to be delivered to the Collateral Agent, for the benefit of the
Secured Parties (a) any and all certificates and other instruments representing
or evidencing the Pledged Securities, and (b) any and all certificates and other
instruments or documents representing any of the other Collateral, in each case,
together with all Necessary Endorsements. The Debtors are, contemporaneously
with the execution hereof, delivering to the Collateral Agent, for the benefit
of the Secured Parties, or have previously delivered to the Secured Parties, a
true and correct copy of each Organizational Document governing any of the
Pledged Securities.


4.
REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS OF THE DEBTORS.



Each Debtor represents and warrants to, and covenants and agrees with, the
Collateral Agent, for the benefit of the Secured Parties, as follows:


4.1    Good Standing; Due Authorization; Enforceability.


(a)    Each Debtor is duly organized and in good standing in the jurisdiction of
its formation. Each Debtor shall at all times preserve and keep in full force
and effect its valid existence and good standing and any rights and franchises
material to its business.
 
5

--------------------------------------------------------------------------------



(b)    Each Debtor has the requisite corporate, partnership, limited liability
company or other power and authority to enter into this Agreement and otherwise
to carry out its obligations hereunder. The execution, delivery and performance
by each Debtor of this Agreement and the filings contemplated therein have been
duly authorized by all necessary action on the part of such Debtor and no
further action is required by such Debtor. This Agreement has been duly executed
and delivered by each Debtor.


(c)    This Agreement constitutes the legal, valid and binding obligation of
each Debtor, enforceable against each Debtor in accordance with its terms except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization and similar laws of general application relating to or affecting
the rights and remedies of creditors and by general principles of equity.


4.2    No Conflicts.  The execution, delivery and performance of this Agreement
by the Debtors (other than any issuance by the Company of any Stock Option
Shares or Warrant Shares in violation of Article 9 of the Company’s certificate
of incorporation as in effect as of the date hereof) do not (i) violate any of
the provisions of any Organizational Documents of any Debtor or any judgment,
decree, order or award of any court, governmental body or arbitrator or any
applicable law, rule or regulation applicable to any Debtor or (ii) conflict
with, or constitute a default (or an event that with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing any Debtor’s debt or otherwise) or other understanding to which any
Debtor is a party or by which any property or asset of any Debtor is bound or
affected. No consent (including, without limitation, from stockholders or
creditors of any Debtor) is required for any Debtor to enter into and perform
its obligations hereunder (other than those consents that have already been
obtained).
 
4.3    Debtor Information; Validity, Perfection and Maintenance of Security
Interests.


(a)    All of the information set forth on Schedule 4.3(a), including, without
limitation, each Debtor’s name, jurisdiction of organization and location of
Collateral, are true, correct and complete in all respects. No Debtor shall
change its name, type of organization, jurisdiction of organization,
organizational identification number (if it has one), legal or corporate
structure, or identity, or add any new fictitious name unless it provides at
least thirty (30) days’ prior written notice to the Secured Parties of such
change and, at the time of such written notification, such Debtor provides any
financing statements or fixture filings necessary to perfect and continue
perfected the perfected Security Interest granted and evidenced by this
Agreement.


(b)    This Agreement creates in favor of the Secured Parties a valid security
interest in the Collateral, securing the payment and performance of the
Obligations. With respect to each Debtor that is organized in the United States,
upon filing of UCC-1 financing statements, in the forms attached hereto as
Exhibit A, with the secretary of state’s office of the state in which such
Debtor is organized (collectively, the “Financing Statements”), and payment of
the applicable filing fees, all security interests created hereunder in any
Collateral which may be perfected by filing UCC financing statements shall have
been duly perfected. No consent of any third parties and no authorization,
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body is required for (i) the execution, delivery and
performance of this Agreement, (ii) the creation or perfection of the Security
Interests created hereunder in the Collateral, or (iii) the enforcement of the
rights of the Secured Parties hereunder.

6

--------------------------------------------------------------------------------



(c)    Each Debtor hereby authorizes the Collateral Agent, on behalf of the
Secured Parties, to file the Financing Statements and any other financing
statements or other documents under the UCC or under any other applicable law
with respect to the Security Interest with the proper filing and recording
agencies in any U.S. or foreign jurisdiction deemed proper by them. The Debtors
shall, at the Debtors’ sole cost and expense, promptly execute and/or deliver to
the Collateral Agent, on behalf of the Secured Parties, such further deeds,
mortgages, assignments, security agreements, financing statements or other
instruments, documents, certificates and assurances and take such further action
as the Secured Parties may from time to time request and may in their reasonable
discretion deem necessary to perfect, protect or enforce its security interest
in the Collateral including, without limitation, if applicable, (i) the
execution and delivery of a separate security agreement with respect to the
Debtors’ Intellectual Property in which the Secured Parties have been granted a
security interest hereunder, and (ii) amending the organizational documents of
the Debtors’ to the extent necessary to permit a pledge and/or transfer of the
Pledged Securities hereunder; in each case, in a form reasonably acceptable to
the Secured Parties.


(d)    The Debtors shall at all times maintain the liens and Security Interest
provided for hereunder as valid and perfected first priority liens and security
interests in the Collateral in favor of the Secured Parties until this Agreement
and the Security Interest hereunder shall be terminated pursuant to Section 13;
provided, however, that notwithstanding the foregoing, it shall not be a breach
of this Agreement if the Security Interest granted hereunder is not a first
priority lien with respect to Collateral encumbered by Permitted Liens. The
Debtors hereby agree to defend the same against the claims of any and all
persons and entities. The Debtors shall obtain and furnish to the Collateral
Agent, on behalf of the Secured Parties, from time to time, upon demand, such
releases and/or subordinations of claims and liens which may be required to
maintain the priority of the Security Interest hereunder.


4.4    Collateral.


(a)    Except as set forth on Schedule 3.22 of the Purchase Agreement, the
Debtors are the sole owner of the Collateral (except for non-exclusive licenses
granted by any Debtor in the ordinary course of business), free and clear of any
Liens (other than Permitted Liens), security interests, encumbrances, rights or
claims, and are fully authorized to grant the Security Interest. There has been
no adverse decision that would have a Material Adverse Effect on any Debtor’s
claim of ownership rights in or exclusive rights to use the Collateral in any
jurisdiction or to any Debtor’s right to keep and maintain such Collateral in
full force and effect, and there is no proceeding involving said rights pending
or, to the best knowledge of any Debtor, threatened before any court, judicial
body, administrative or regulatory agency, arbitrator or other governmental
authority in which an adverse decision would have a Material Adverse Effect.


(b)    The Debtors shall keep and preserve their equipment, inventory and other
tangible Collateral in good condition, repair and order, ordinary wear and tear
excepted. Each Debtor shall take all steps reasonably necessary to diligently
pursue and seek to preserve, enforce and collect any rights, claims, causes of
action and accounts receivable in respect of the Collateral.
 
7

--------------------------------------------------------------------------------



(c)    Except with respect to the contemplated relocations described on Schedule
4.4(c), each Debtor shall at all times maintain its tangible Collateral at the
locations set forth under its name on Schedule 4.3(a) and may not relocate such
Collateral unless it delivers to the Secured Parties at least 30 days prior to
such relocation (i) written notice of such relocation and the new location
thereof (which must be within the United States) and (ii) evidence that
appropriate financing statements under the UCC and other necessary documents
have been filed and recorded and other steps have been taken to perfect the
Security Interest to create in favor of the Secured Parties a valid, perfected
and continuing perfected first priority lien in the Collateral. The Debtors
shall not transfer, pledge, hypothecate, encumber, license, sell or otherwise
dispose of any of the Collateral (except for non-exclusive licenses granted by a
Debtor in its ordinary course of business and sales of inventory or assets by
such Debtor in its ordinary course of business that do not exceed $50,000 per
annum) without the prior written consent of a Majority in Interest. The Debtors
shall not operate or locate any such Collateral (or cause to be operated or
located) in any area excluded from insurance coverage.


(d)    Except with respect to the Permitted Liens, there is not on file in any
U.S. or foreign governmental or regulatory authority, agency or recording office
an effective financing statement, security agreement, license or transfer or any
notice of any of the foregoing (other than those that will be filed in favor of
the Secured Parties pursuant to this Agreement) covering or affecting any of the
Collateral. So long as this Agreement shall be in effect, the Debtors shall not
execute and shall not knowingly permit to be on file in any such office or
agency any such financing statement or other document or instrument (except to
the extent filed or recorded in favor of the Secured Parties pursuant to the
terms of this Agreement).


(e)    The capital stock and other equity interests listed on Schedule 1
represent all of the capital stock and other equity interests (including stock
options and warrants) owned, directly or indirectly, by the Debtors. All of the
Pledged Securities are validly issued, fully paid and nonassessable, and the
Debtors are the legal and beneficial owner of the Pledged Securities, free and
clear of any lien, security interest or other encumbrance except for the
security interests created by this Agreement. The ownership and other equity
interests in partnerships and limited liability companies (if any) included in
the Pledged Securities (the “Pledged Interests”) by their express terms do not
provide that they are securities governed by Article 8 of the UCC and are not
held in a securities account or by any financial intermediary. Each Debtor shall
vote the Pledged Securities to comply with the covenants and agreements set
forth herein and the other Transaction Documents.


(f)    Each Debtor shall, within ten (10) days of obtaining knowledge thereof,
advise Collateral Agent, on behalf of the Secured Parties, promptly, in
sufficient detail, of any substantial change in the Collateral, and of the
occurrence of any event which would have a Material Adverse Effect on the value
of the Collateral or on the Secured Parties’ security interest therein. Each
Debtor shall permit the Secured Parties and their representatives and agents to
inspect the Collateral at any time during normal business hours, upon reasonable
prior notice, and to make copies of records pertaining to the Collateral as may
be requested by a Secured Party from time to time.

8

--------------------------------------------------------------------------------



(g)    All information heretofore, herein or hereafter supplied to the Secured
Parties by or on behalf of the Debtors with respect to the Collateral is
accurate and complete in all material respects as of the date furnished.
 
4.5    Insurance. Each Debtor shall maintain with financially sound and
reputable insurers, insurance with respect to the Collateral against loss or
damage of the kinds and in the amounts customarily insured against by entities
of established reputation having similar properties similarly situated and in
such amounts as are customarily carried under similar circumstances by other
such entities and otherwise as is prudent for entities engaged in similar
businesses but in any event sufficient to cover the full replacement cost
thereof. Each Debtor shall cause each insurance policy issued in connection
herewith to provide, and the insurer issuing such policy to certify to the
Collateral Agent, on behalf of the Secured Parties, that (a) the Collateral
Agent, on behalf of the Secured Parties, will be named as lender loss payee and
additional insured under each such insurance policy; (b) if such insurance be
proposed to be cancelled or materially changed for any reason whatsoever, such
insurer will promptly notify the Collateral Agent, on behalf of the Secured
Parties, and such cancellation or change shall not be effective as to the
Secured Parties for at least thirty (30) days after receipt by the Collateral
Agent, on behalf of the Secured Parties, of such notice, unless the effect of
such change is to extend or increase coverage under the policy; and (c) the
Secured Parties will have the right (but no obligation) at its election to
remedy any default in the payment of premiums within thirty (30) days of notice
from the insurer of such default. If no Event of Default (as defined in the
Debentures) exists and if the proceeds arising out of any claim or series of
related claims do not exceed $50,000, loss payments in each instance will be
applied by the applicable Debtor to the repair and/or replacement of property
with respect to which the loss was incurred to the extent reasonably feasible,
and any loss payments or the balance thereof remaining, to the extent not so
applied, shall be payable to the applicable Debtor; provided, however, that
payments received by any Debtor after an Event of Default occurs and is
continuing or in excess of $50,000 for any occurrence or series of related
occurrences shall be paid to the Secured Parties, on a pari passu basis with
each of the other Secured Parties, and, if received by such Debtor, shall be
held in trust for and immediately paid over to the Secured Parties unless
otherwise directed in writing by the Collateral Agent, on behalf of the Secured
Parties. Copies of such policies or the related certificates, in each case,
naming the Collateral Agent, on behalf of the Secured Parties, as lender loss
payee and additional insured shall be delivered to the Collateral Agent, on
behalf of the Secured Parties, at least annually and at the time any new policy
of insurance is issued.

9

--------------------------------------------------------------------------------



4.6    Solvency. Based on the financial condition of each Debtor as of the date
hereof, each Debtor’s fair saleable value of its assets exceeds the amount that
will be required to be paid on or in respect of such Debtor’s existing debts and
other liabilities (including contingent liabilities) as they mature. Based on
the financial condition of each Debtor as of the date hereof, each Debtor’s
assets do not constitute unreasonably small capital to carry out its business as
now conducted and as proposed to be conducted including such Debtor’s capital
needs taking into account the particular capital requirements of the business
conducted by such Debtor, and projected capital requirements and capital
availability thereof. No Debtor intends to incur debts beyond its ability to pay
such debts as they mature (taking into account the timing and amounts of cash to
be payable on or in respect of its debt). Based on the financial condition of
each Debtor as of the date hereof, the Debtors believe that the current cash
flow of such Debtor, were it to liquidate all of its assets, would be sufficient
to pay all amounts on or in respect of its debt when such amounts are required
to be paid. No Debtor intends, or believes, that final judgments against it in
actions for money damages will be rendered at a time when, or in an amount such
that, it will be unable to satisfy any such judgments promptly in accordance
with their terms (taking into account the maximum reasonable amount of such
judgments in any such actions and the earliest reasonable time at which such
judgments might be rendered). Each Debtor believes that such Debtor’s cash
flow will at all times be sufficient to pay all such judgments promptly in
accordance with their terms. As of the date hereof, no Debtor is subject to any
bankruptcy, insolvency or similar proceeding. Each Debtor acknowledges that it
shall receive fair and reasonably equivalent value from the Holders in exchange
for the grant to them of the Security Interest hereunder.


5.
EFFECT OF PLEDGE ON CERTAIN RIGHTS.



If any of the Collateral subject to this Agreement consists of nonvoting equity
or ownership interests (regardless of class, designation, preference or rights)
that may be converted into voting equity or ownership interests upon the
occurrence of certain events (including, without limitation, upon the transfer
of all or any of the other stock or assets of the issuer), it is agreed that the
pledge of such equity or ownership interests pursuant to this Agreement or the
enforcement of any of the Secured Parties’ rights hereunder shall not be deemed
to be the type of event which would trigger such conversion rights
notwithstanding any provisions in the Organizational Documents or agreements to
which the Debtors or any of the Collateral is subject or to which the Debtors
are party.


6.
DUTY TO HOLD IN TRUST.



6.1    Cash and Payment Obligations. Upon the occurrence of an Event of Default
and the acceleration of the Debentures in accordance with the terms thereof, and
at any time thereafter, each Debtor shall, upon receipt of any revenue, income,
dividend, interest or other sums subject to the Security Interest, whether
payable pursuant to the Debentures or otherwise, or of any check, draft, note,
trade acceptance or other instrument evidencing an obligation to pay any such
sum, hold the same in trust for and on behalf of and for the benefit of the
Secured Parties, and shall forthwith endorse and transfer any such sums or
instruments, or both (to the extent permitted by law), to the Collateral Agent
for distribution to the Secured Parties, pro-rata in proportion to their initial
purchases of Debentures for application to the satisfaction of the Obligations
(and if any Debenture is not outstanding, pro rata in proportion to the initial
purchases of the remaining Debentures).

10

--------------------------------------------------------------------------------



6.2    Securities and Other Assets. If a Debtor shall become entitled to receive
or shall receive any securities or other property (including, without
limitation, shares of Pledged Securities or instruments representing Pledged
Securities acquired after the date hereof, or any options, warrants, rights or
other similar property or certificates representing a dividend, or any
distribution in connection with any recapitalization, reclassification or
increase or reduction of capital, or issued in connection with any
reorganization of any of its direct or indirect subsidiaries) in respect of the
Pledged Securities (whether as an addition to, in substitution of, or in
exchange for, such Pledged Securities or otherwise), such Debtor agrees to (i)
accept the same as the agent of the Secured Parties; (ii) hold the same in trust
on behalf of and for the benefit of the Secured Parties; and (iii) to deliver
any and all certificates or instruments evidencing the same to the Collateral
Agent, for the benefit of the Secured Parties, on or before the close of
business on the fifth business day following the receipt thereof by such Debtor,
in the exact form received together with the Necessary Endorsements, to be held
by the Collateral Agent subject to the terms of this Agreement as Collateral.


7.     RIGHTS AND REMEDIES UPON DEFAULT.


7.1    Scope of Rights and Remedies. Upon the occurrence of any Event of Default
and the acceleration of the Debentures in accordance with the terms thereof, and
at any time thereafter, the Collateral Agent, for the benefit of the Secured
Parties, acting through any agent appointed by it for such purpose, shall have
the right to exercise all of the remedies conferred hereunder and under the
Debentures, and the Collateral Agent, for the benefit of the Secured Parties,
shall have all the rights and remedies of a secured party under the UCC. Without
limitation, the Collateral Agent shall have the following rights and powers:


(a)    The Collateral Agent shall have the right to take possession of the
Collateral and, for that purpose, enter, with the aid and assistance of any
person, any premises where the Collateral, or any part thereof, is or may be
placed and remove the same, and the Debtors shall assemble the Collateral and
make it available to the Collateral Agent at places which the Collateral Agent
shall reasonably select, whether at the Debtors’ premises or elsewhere, and make
available to the Collateral Agent, without rent, all of the Debtors’ premises
and facilities for the purpose of the Collateral Agent taking possession of,
removing or putting the Collateral in saleable or disposable form.


(b)    Upon notice to the Debtors by the Collateral Agent, all rights of the
Debtors to exercise the voting and other consensual rights which it would
otherwise be entitled to exercise and all rights of the Debtors to receive the
dividends and interest which it would otherwise be authorized to receive and
retain, shall cease. Upon such notice, the Collateral Agent shall have the right
to receive any interest, cash dividends or other payments on the Collateral and,
at the option of the Collateral Agent, to exercise in the Collateral Agent’s
discretion all voting rights pertaining thereto. Without limiting the generality
of the foregoing, the Collateral Agent shall have the right (but not the
obligation) to exercise all rights with respect to the Collateral as if it were
the sole and absolute owner thereof, including, without limitation, to vote
and/or to exchange, at its sole discretion, any or all of the Collateral in
connection with a merger, reorganization, consolidation, recapitalization or
other readjustment concerning or involving the Collateral or a Debtor or any of
its direct or indirect subsidiaries.

11

--------------------------------------------------------------------------------



(c)    The Collateral Agent shall have the right to assign, sell, lease or
otherwise dispose of and deliver all or any part of the Collateral, at public or
private sale or otherwise, either with or without special conditions or
stipulations, for cash or on credit or for future delivery, in such parcel or
parcels and at such time or times and at such place or places, and upon such
terms and conditions as the Collateral Agent may deem commercially reasonable,
all without (except as shall be required by applicable statute and cannot be
waived) advertisement or demand upon or notice to the Debtors or right of
redemption of the Debtors, which are hereby expressly waived. Upon each such
sale, lease, assignment or other transfer of Collateral, the Collateral Agent
may, unless prohibited by applicable law which cannot be waived, purchase all or
any part of the Collateral being sold, free from and discharged of all trusts,
claims, right of redemption and equities of any Debtor, which are hereby waived
and released, subject to the application of proceeds in accordance with Section
8.


(d)    The Collateral Agent shall have the right (but not the obligation) to
notify any account debtors and any obligors under instruments or accounts to
make payments directly to the Collateral Agent and to enforce the Debtors’
rights against such account debtors and obligors.


(e)    The Collateral Agent may (but is not obligated to) direct any financial
intermediary or any other person or entity holding any investment property to
transfer the same to the Collateral Agent or its designee.


(f)    The Collateral Agent may (but is not obligated to) transfer any or all
Intellectual Property registered in the name of any Debtor at the United States
Patent and Trademark Office and/or Copyright Office or and/or any similar
foreign office into the name of the Collateral Agent or any designee or any
purchaser of any Collateral.


7.2    Disposition of Collateral. The Collateral Agent shall comply with any
applicable law in connection with each disposition of Collateral and such
compliance will not be considered adversely to affect the commercial
reasonableness of any sale of the Collateral. The Collateral Agent may sell the
Collateral without giving any warranties and may specifically disclaim such
warranties. If the Collateral Agent sells any of the Collateral on credit, the
Debtors will only be credited with payments actually made by the purchaser. In
addition, each Debtor waives any and all rights that it may have to a judicial
hearing in advance of the enforcement of any of the Collateral Agent’s rights
and remedies hereunder, including, without limitation, its right following an
Event of Default to take immediate possession of the Collateral and to exercise
its rights and remedies with respect thereto.


7.3    License to Use Intellectual Property. For the sole purpose of enabling
the Collateral Agent to further exercise rights and remedies under this Section
7 or elsewhere provided by agreement or applicable law, each Debtor hereby
grants to the Collateral Agent an irrevocable, nonexclusive license (exercisable
without payment of royalty or other compensation to such Debtor) to use, license
or sublicense following an Event of Default and the acceleration of the
Debentures in accordance with the terms thereof, any Intellectual Property now
owned or hereafter acquired by such Debtor, and wherever the same may be
located, and including in such license access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof.
 
8.
APPLICATIONS OF PROCEEDS.


12

--------------------------------------------------------------------------------



The proceeds of any such sale, lease or other disposition of the Collateral
hereunder shall be applied first, to the expenses of retaking, holding, storing,
processing and preparing for sale, selling, and the like (including, without
limitation, any taxes, fees and other costs incurred in connection therewith) of
the Collateral, to the reasonable attorneys’ fees and expenses incurred by the
Collateral Agent and Secured Parties in enforcing their rights hereunder and in
connection with collecting, storing and disposing of the Collateral, and then to
satisfaction of the Obligations pro rata among the Secured Parties (based on
then-outstanding principal amounts of Debentures at the time of any such
determination), and to the payment of any other amounts required by applicable
law, after which the Secured Parties shall pay to the Debtors any surplus
proceeds. If, upon the sale, license or other disposition of the Collateral, the
proceeds thereof are insufficient to pay all amounts to which the Secured
Parties are legally entitled, the Debtors will be liable for the deficiency,
together with interest thereon, at an interest rate equal to the lower of
eighteen percent (18%) and the maximum rate permitted by applicable law (the
“Default Rate”), and the reasonable fees of any attorneys employed by the
Collateral Agent and the Secured Parties to collect such deficiency. To the
extent permitted by applicable law, each Debtor waives all claims, damages and
demands against the Collateral Agent and the Secured Parties arising out of the
repossession, removal, retention or sale of the Collateral, except to the extent
due to the gross negligence or willful misconduct of the Collateral Agent or the
Secured Parties as determined by a final judgment (not subject to further
appeal) of a court of competent jurisdiction.


9.
SECURITIES LAW PROVISION.



Each Debtor recognizes that the Collateral Agent may be limited in its ability
to effect a sale to the public of all or part of the Pledged Securities by
reason of certain prohibitions in the Securities Act of 1933, as amended, or
other federal or state securities laws (collectively, the “Securities Laws”),
and may be compelled to resort to one or more sales to a restricted group of
purchasers who may be required to agree to acquire the Pledged Securities for
their own account, for investment and not with a view to the distribution or
resale thereof. Each Debtor agrees that sales so made may be at prices and on
terms less favorable than if the Pledged Securities were sold to the public, and
that the Secured Parties has no obligation to delay the sale of any Pledged
Securities for the period of time necessary to register the Pledged Securities
for sale to the public under the Securities Laws. Each Debtor shall cooperate
with the Collateral Agent in its attempt to satisfy any requirements under the
Securities Laws (including, without limitation, registration thereunder if
requested by the Collateral Agent) applicable to the sale of the Pledged
Securities by the Collateral Agent.
 
10.
COSTS AND EXPENSES.



Each Debtor agrees to pay all reasonable out-of-pocket fees, costs and expenses
incurred in connection with any filing required hereunder, including, without
limitation, any financing statements pursuant to the UCC, continuation
statements, partial releases and/or termination statements related thereto or
any expenses of any searches reasonably required by the Secured Parties. The
Debtors shall also pay all other claims and charges which in the reasonable
opinion of the Secured Parties are reasonably likely to prejudice, imperil or
otherwise affect the Collateral or the Security Interest therein. The Debtors
will also, upon demand, pay to the Collateral Agent, for the benefit of the
Secured Parties, the amount of any and all reasonable expenses, including the
reasonable fees and expenses of its counsel and of any experts and agents, which
the Secured Parties may incur in connection with (i) the enforcement of this
Agreement, (ii) the custody or preservation of, or the sale of, collection from,
or other realization upon, any of the Collateral, or (iii) the exercise or
enforcement of any of the rights of the Secured Parties under the Debentures or
this Agreement. Until so paid, any fees payable hereunder shall be added to the
principal amount of the Debentures and shall bear interest at the Default Rate.

13

--------------------------------------------------------------------------------



11.
RESPONSIBILITY FOR COLLATERAL.



The Debtors assume all liabilities and responsibility in connection with all
Collateral, and the Obligations shall in no way be affected or diminished by
reason of the loss, destruction, damage or theft of any of the Collateral or its
unavailability for any reason. The Collateral Agent agrees to act in accordance
with commercially reasonable standards and the UCC. Without limiting the
generality of the foregoing, (a) no Secured Party (i) has any duty (either
before or after an Event of Default) to collect any amounts in respect of the
Collateral or to preserve any rights relating to the Collateral, or (ii) has any
obligation to clean-up or otherwise prepare the Collateral for sale, and (b)
each Debtor shall remain obligated and liable under each contract or agreement
included in the Collateral to be observed or performed by such Debtor
thereunder. No Secured Party shall have any obligation or liability under any
such contract or agreement by reason of or arising out of this Agreement or the
receipt by any Secured Party of any payment relating to any of the Collateral,
nor shall the any Secured Party be obligated in any manner to perform any of the
obligations of any Debtor under or pursuant to any such contract or agreement,
to make inquiry as to the nature or sufficiency of any payment received by any
Secured Party in respect of the Collateral or as to the sufficiency of any
performance by any party under any such contract or agreement, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to any Secured Party or to
which it may be entitled at any time or times.


12.
SECURITY INTEREST ABSOLUTE.



All rights of the Collateral Agent and the Secured Parties and all obligations
of the Debtors hereunder, shall be absolute and unconditional, irrespective of:
(a) any lack of validity or enforceability of this Agreement, the Debentures or
any agreement entered into in connection with the foregoing, or any portion
hereof or thereof; (b) any change in the time, manner or place of payment or
performance of, or in any other term of, all or any of the Obligations, or any
other amendment or waiver of or any consent to any departure from the Debentures
or any other agreement entered into in connection with the foregoing; (c) any
exchange, release or nonperfection of any of the Collateral, or any release or
amendment or waiver of or consent to departure from any other collateral for, or
any guaranty, or any other security, for all or any of the Obligations; (d) any
action by any of the Secured Parties to obtain, adjust, settle and cancel in its
sole discretion any insurance claims or matters made or arising in connection
with the Collateral; or (e) any other circumstance which might otherwise
constitute any legal or equitable defense available to a Debtor, or a discharge
of all or any part of the Security Interest granted hereby. Until the
Obligations shall have been paid and performed in full, the rights of the
Secured Parties shall continue even if the Obligations are barred for any
reason, including, without limitation, the running of the statute of limitations
or bankruptcy. Each Debtor expressly waives presentment, protest, notice of
protest, demand, notice of nonpayment and demand for performance. In the event
that at any time any transfer of any Collateral or any payment received by the
Collateral Agent for the benefit of any Secured Party hereunder shall be deemed
by final order of a court of competent jurisdiction to have been a voidable
preference or fraudulent conveyance under the bankruptcy or insolvency laws of
the United States, or shall be deemed to be otherwise due to any party other
than the Secured Parties, then, in any such event, each Debtor’s obligations
hereunder shall survive cancellation of this Agreement, and shall not be
discharged or satisfied by any prior payment thereof and/or cancellation of this
Agreement, but shall remain a valid and binding obligation enforceable in
accordance with the terms and provisions hereof. Each Debtor waives all right to
require any Secured Party to proceed against any other person or entity or to
apply any Collateral which the Collateral Agent or any Secured Parties may hold
at any time, or to marshal assets, or to pursue any other remedy. Each Debtor
waives any defense arising by reason of the application of the statute of
limitations to any obligation secured hereby.

14

--------------------------------------------------------------------------------



13.
TERM OF AGREEMENT.



This Agreement and the Security Interest and any and all other rights granted
hereby including the right to use any Intellectual Property or licenses shall
terminate on the date on which all payments under the Debentures have been
indefeasibly paid in full and all other Obligations have been paid or
discharged; provided, however, that all indemnities of the Debtors contained in
this Agreement shall survive and remain operative and in full force and effect
regardless of the termination of this Agreement.


14.
POWER OF ATTORNEY.



Each Debtor authorizes the Collateral Agent, and does hereby make, constitute
and appoint the Collateral Agent and its officers, agents, successors or assigns
with full power of substitution, as such Debtor’s true and lawful
attorney-in-fact, with power, in the name of the various Secured Parties or such
Debtor, to, after the occurrence and during the continuance of an Event of
Default, (i) endorse any note, checks, drafts, money orders or other instruments
of payment (including payments payable under or in respect of any policy of
insurance) in respect of the Collateral that may come into possession of the
Secured Parties; (ii) to sign and endorse any financing statement pursuant to
the UCC or any invoice, freight or express bill, bill of lading, storage or
warehouse receipts, drafts against debtors, assignments, verifications and
notices in connection with accounts, and other documents relating to the
Collateral; (iii) to pay or discharge taxes, liens, security interests or other
encumbrances at any time levied or placed on or threatened against the
Collateral; (iv) to demand, collect, receipt for, compromise, settle and sue for
monies due in respect of the Collateral; (v) to transfer any Intellectual
Property or provide licenses respecting any Intellectual Property; and (vi)
generally, at the option of the Collateral Agent, and at the expense of the
Debtors, at any time, or from time to time, to execute and deliver any and all
documents and instruments and to do all acts and things which the Collateral
Agent deems necessary to protect, preserve and realize upon the Collateral and
the Security Interest granted therein in order to effect the intent of this
Agreement and the Debentures all as fully and effectually as the Debtors might
or could do; and each Debtor hereby ratifies all that said attorney shall
lawfully do or cause to be done by virtue hereof. This power of attorney is
coupled with an interest and shall be irrevocable for the term of this Agreement
and thereafter as long as any of the Obligations shall be outstanding. The
designation set forth herein shall be deemed to amend and supersede any
inconsistent provision in the Organizational Documents or other documents or
agreements to which any Debtor or any of the Pledged Securities is subject or to
which any Debtor is a party. Without limiting the generality of the foregoing,
after the occurrence and during the continuance of an Event of Default, the
Collateral Agent is specifically authorized to execute and file any applications
for or instruments of transfer and assignment of any patents, trademarks,
copyrights or other Intellectual Property with the United States Patent and
Trademark Office and/or the United States Copyright Office and/or any similar
foreign office. This power of attorney is coupled with an interest and shall be
irrevocable for the term of this Agreement and thereafter as long as any of the
Obligations shall be outstanding.

15

--------------------------------------------------------------------------------



15.
OTHER SECURITY.



To the extent that the Obligations are now or hereafter secured by property
other than the Collateral or by the guarantee, endorsement or property of any
other person, firm, corporation or other entity, then the Collateral Agent shall
have the right, in its sole discretion, to pursue, relinquish, subordinate,
modify or take any other action with respect thereto, without in any way
modifying or affecting any of the Secured Parties’ rights and remedies
hereunder.


16.
COLLATERAL AGENT.



16.1    Appointment, Resignation and Removal. The Secured Parties hereby appoint
Imperium Advisers, LLC, to act as the Collateral Agent for purposes of
exercising any and all rights and remedies of the Secured Parties hereunder. Any
person or entity serving as the Collateral Agent may resign as Collateral Agent
hereunder at any time by giving written notice thereof to each Secured Party,
and such resignation shall become effective upon the effectiveness of the
appointment of a successor agent in accordance with Section 16.2. Any person or
entity serving as Collateral Agent may be removed at any time or from time to
time by the affirmative vote of a Majority in Interest.
 
16.2    Successor Agent. Upon the resignation or removal of a Collateral Agent,
a successor agent may be appointed by the Secured Parties by a Majority in
Interest, and such appointment shall become effective upon such successor agent
accepting such appointment in writing. If no successor agent shall have been so
appointed by the Secured Parties within thirty (30) days after receipt of a
resignation notice from the Collateral Agent, then the Collateral Agent shall
have the right to appoint a successor agent in its sole and absolute discretion,
and such successor agent shall commence serving as the Collateral Agent
hereunder upon such successor agent’s acceptance of such appointment in writing.


16.3    Possession of Collateral Documents. Upon receipt of the certificates and
other instruments representing or evidencing the Pledged Securities and other
Collateral, together with the Necessary Endorsements (collectively, the
"Collateral Documents"), the Collateral Agent shall hold the Collateral
Documents in trust on behalf of the Secured Parties and shall enforce its rights
under the Collateral Documents solely in accordance with the terms of this
Agreement. Upon the termination of this Agreement pursuant to Section 13, the
Collateral Agent shall promptly return all Collateral Documents, to the extent
the rights to the Pledged Securities and other Collateral were not exercised
under this Agreement, to the Debtors.

16

--------------------------------------------------------------------------------



16.4    Exculpation; Limitation and Delegation of Duties. Neither the Collateral
Agent nor any of its directors, officers, partners, agents, representatives,
advisors or employees (collectively, the “Collateral Agent Parties”) shall be
liable to any Secured Party for any action taken or omitted to be taken by any
of them hereunder, except for their own gross negligence or willful misconduct.
None of Collateral Agent Parties shall be responsible for, or have any duty to
ascertain the veracity, performance or satisfaction of, any representation,
warranty, covenant, agreement or condition made or contained in this Agreement
or any other Transaction Document. The Collateral Agent may undertake any of its
duties as Collateral Agent hereunder by or through employees, agents, and
attorneys-in-fact and shall not be liable to any Secured Party for the
negligence or misconduct of any such agents or attorneys-in-fact selected in
good faith by the Collateral Agent.


16.5    Indemnification by Secured Parties. The Secured Parties hereby indemnify
each of the Collateral Agent Parties for any losses, obligations, damages,
penalties, actions, judgments, suits, costs, expenses, disbursements and other
liabilities of any kind and nature whatsoever which may be imposed on, incurred
by or asserted against the Collateral Agent in any way relating to or arising
out of Collateral Agent’s performance of its obligations under this Agreement,
except for (i) those costs that are actually reimbursed by the Debtors under
this Agreement, and (ii) liabilities directly attributable to the gross
negligence or willful misconduct of any Collateral Agent Party. The payment of
any indemnification obligation hereunder shall be made by each Secured Party on
a pro rata basis, based on the principal amount of the Debentures then owned by
such Secured Party as compared to the aggregate principal amount of the
Debentures then outstanding.
 
17.
INDEMNIFICATION.



The Debtors shall jointly and severally indemnify, reimburse and hold harmless
the Collateral Agent and each of the Secured Parties and their respective
partners, members, shareholders, officers, directors, employees and agents
(each, an “Indemnitee”) from and against any and all losses, claims,
liabilities, damages, penalties, suits, costs and expenses, of any kind or
nature, (including fees relating to the cost of investigating and defending any
of the foregoing) imposed on, incurred by or asserted against such Indemnitee in
any way related to or arising from or alleged to arise from this Agreement or
the Collateral, except any such losses, claims, liabilities, damages, penalties,
suits, costs and expenses which result from the gross negligence or willful
misconduct of the Indemnitee as determined by a final, nonappealable decision of
a court of competent jurisdiction. This indemnification provision is in addition
to, and not in limitation of, any other indemnification provision in the
Debentures, the Purchase Agreement or any other Transaction Document.


18.
MISCELLANEOUS.



18.1    Severability. In the event that any provision of this Agreement becomes
or is declared by a court of competent jurisdiction to be illegal, unenforceable
or void, this Agreement shall continue in full force and effect without said
provision; provided that in such case the parties shall negotiate in good faith
to replace such provision with a new provision which is not illegal,
unenforceable or void, as long as such new provision does not materially change
the economic benefits of this Agreement to the parties.

17

--------------------------------------------------------------------------------



18.2    Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. A Secured Party may assign its rights hereunder in connection
with any private sale or transfer of its Debentures, in which case the term
“Secured Party” shall be deemed to refer to such transferee as though such
transferee were an original signatory hereto. No Debtor may assign its rights or
obligations under this Agreement.


18.3    Injunctive Relief. Each Debtor acknowledges and agrees that a breach by
it of its obligations hereunder will cause irreparable harm to each Secured
Party and that the remedy or remedies at law for any such breach will be
inadequate and agrees, in the event of any such breach, in addition to all other
available remedies, such Secured Party shall be entitled to an injunction
restraining any breach and requiring immediate and specific performance of such
obligations without the necessity of showing economic loss or the posting of any
bond.


18.4    Governing Law; Jurisdiction. This Agreement shall be governed by and
construed under the laws of the State of New York applicable to contracts made
and to be performed entirely within the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City and County of New York for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.


18.5    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. This Agreement may be
executed and delivered by facsimile transmission.


18.6    Headings. The headings used in this Agreement are used for convenience
only and are not to be considered in construing or interpreting this Agreement.


18.7    Notices. Any notice, demand or request required or permitted to be given
by the Debtor, Collateral Agent or a Secured Party pursuant to the terms of this
Agreement shall be in writing and shall be deemed delivered (i) when delivered
personally, against written receipt therefor, or by verifiable facsimile
transmission, unless such delivery is made on a day that is not a Business Day,
in which case such delivery will be deemed to be made on the next succeeding
Business Day, (ii) on the next Business Day after timely delivery to a
nationally recognized overnight courier and (iii) on the Business Day actually
received if deposited in the U.S. mail (certified or registered mail, return
receipt requested, postage prepaid), addressed as follows:

18

--------------------------------------------------------------------------------



If to any Debtor:


c/o Digital Angel Corporation
Suite 201
1690 South Congress
Delray Beach, Florida 33483

 
Attn:
Kevin McGrath

 
Tel:
(561) 276-0477

 
Fax:
(561) 805-8001



with a copy (which shall not constitute notice) to:


Winthrop & Weinstine, P.A.
Suite 3500
225 South 6th Street
Minneapolis, Minnesota 55402

 
Attn:
Philip T. Colton

 
Tel:
(612) 604-6729

 
Fax:
(612) 604-6929



If to the Collateral Agent:


Imperium Advisers, LLC
153 East 53rd Street
29th Floor
New York, NY 10022

 
Attn:
Maurice Hryshko, Esq.

 
Tel:
(212) 433-1360

 
Fax:
(212) 433-1361



and if to any Secured Party, to such address for such party as shall appear on
Exhibit A to the Purchase Agreement executed by such party (or, in the case of a
successor to a Secured Party in connection with a valid transfer of a Debenture,
the address of such successor designated in a notice given to the Company and
signed by the original secured party and such successor), or as shall be
designated by such party (or successor) in writing to the other parties hereto
in accordance with this Section 18.7. Written confirmation of receipt generated
by the sender’s facsimile machine containing the time, date, recipient facsimile
number and an image of the first page of such transmission shall be rebuttable
evidence of receipt by facsimile in accordance with clause (i) above.


18.8    Entire Agreement; Amendments. This Agreement and the other Transaction
Documents constitute the entire agreement between the parties with regard to the
subject matter hereof and thereof, superseding all prior agreements or
understandings, whether written or oral, between or among the parties. No (i)
amendment to this Agreement or (ii) waiver of any agreement or other obligation
of a Debtor under this Agreement may be made or given except pursuant to a
written instrument executed by the Debtors, the Collateral Agent and the holders
of a majority of the aggregate principal of the Debentures then outstanding. Any
waiver given pursuant hereto shall be effective only in the specific instance
and for the specific purpose for which given.




[SIGNATURE PAGES FOLLOW] 

19

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed on the day and year first above written.
 

 
DIGITAL ANGEL CORPORATION, AS DEBTOR
                 
By:
/s/ Kevin N. McGrath
     
Name: Kevin N. McGrath
   
Title:   President and Chief Executive Officer
             
DIGITAL ANGEL TECHNOLOGY CORPORATION, AS DEBTOR
                 
By:
/s/ Patricia Petersen
     
Name: Patricia Petersen
   
Title:   Assistant Secretary
                 
OUTERLINK CORPORATION, AS DEBTOR
                 
By:
/s/ Patricia Petersen
     
Name: Patricia Petersen
   
Title:   Assistant Secretary
                 
DSD HOLDING A/S, AS DEBTOR
                 
By:
/s/ Patricia Petersen
     
Name: Patricia Petersen
   
Title:   Assistant Secretary
                 
SIGNATURE INDUSTRIES LIMITED, AS DEBTOR
                 
By:
/s/ Patricia Petersen
     
Name: Patricia Petersen
   
Title:   Assistant Secretary

 
20

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed on the day and year first above written.



 
DIGITAL ANGEL INTERNATIONAL, INC., AS DEBTOR
                 
By:
/s/ Patricia Petersen
     
Name: Patricia Petersen
   
Title:   Assistant Secretary
                 
DIGITAL ANGEL HOLDINGS, LLC, AS DEBTOR
                 
By:
/s/ Patricia Petersen
     
Name: Patricia Petersen
   
Title:   Assistant Secretary

 
21

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed on the day and year first above written.



 
IMPERIUM ADVISERS, LLC, AS COLLATERAL AGENT
                 
By:
/s/ Maurice Hryshko
     
Name: Maurice Hryshko
   
Title:   Counsel
                         
IMPERIUM MASTER FUND, LTD., AS SECURED PARTY
                 
By:
/s/ Maurice Hryshko
     
Name: Maurice Hryshko
   
Title:   Counsel

 
22

--------------------------------------------------------------------------------



Exhibit A to the
Security Agreement


[UCC-1 Financing Statements]

23

--------------------------------------------------------------------------------



SCHEDULE 1


PLEDGED SECURITIES


Issuer
Shares/Interests Pledged
   
DIGITAL ANGEL TECHNOLOGY CORPORATION
100% outstanding capital stock
   
OUTER LINK CORPORATION
100% outstanding capital stock
   
DSD HOLDING A/S
100% outstanding capital stock
   
SIGNATURE INDUSTRIES LIMITED
90.9% outstanding capital stock
   
DIGITAL ANGEL INTERNATIONAL, INC.
100% outstanding capital stock
   
DIGITAL ANGEL HOLDINGS, LLC
100% outstanding capital stock

 
24

--------------------------------------------------------------------------------



SCHEDULE 4.3(a)


DEBTOR INFORMATION
Digital Angel Corporation




Name of the Debtor:
Digital Angel Corporation



Jurisdiction of Organization:
Delaware



Organizational Identification Number:
0927269



Trade names and other names used by the
Debtor during the past five years:
Medical Advisory Systems, Inc.



Each location where Collateral or the Debtor’s
books of account and records are located:
South St. Paul, Minnesota



Name and location of each consignee, bailee,
warehouseman, agent or processor in possession
of any Collateral owned by the Debtor:
None


25

--------------------------------------------------------------------------------



SCHEDULE 4.3(a)
(continued)


Digital Angel Holdings, LLC




Name of the Debtor:
Digital Angel Holdings, LLC



Jurisdiction of Organization:
Minnesota



Organizational Identification Number:
19043-LLC



Trade names and other names used by the
Debtor during the past five years:
None



Each location where Collateral or the Debtor’s
books of account and records are located:
South St. Paul, Minnesota



Name and location of each consignee, bailee,
warehouseman, agent or processor in possession
of any Collateral owned by the Debtor:
None


26

--------------------------------------------------------------------------------



SCHEDULE 4.3(a)
(continued)


Digital Angel International, Inc.




Name of the Debtor:
Digital Angel International, Inc.



Jurisdiction of Organization:
Minnesota



Organizational Identification Number:
1091284-2



Trade names and other names used by the
Debtor during the past five years:
None



Each location where Collateral or the Debtor’s
South St. Paul, Minnesota

books of account and records are located:
Sao Paulo, Brazil

Buenos Aires, Argentina


Name and location of each consignee, bailee,
warehouseman, agent or processor in possession
Laser and hot stamping machines

of any Collateral owned by the Debtor:
located at distributors.


27

--------------------------------------------------------------------------------



SCHEDULE 4.3(a)
(continued)


Digital Angel Technology Corporation




Name of the Debtor:
Digital Angel Technology Corporation



Jurisdiction of Organization:
Minnesota



Organizational Identification Number:
1890567-2



Trade names and other names used by the
Debtor during the past five years:
Destron Fearing



Each location where Collateral or the Debtor’s
books of account and records are located:
South St. Paul, Minnesota



Name and location of each consignee, bailee,
warehouseman, agent or processor in possession
Equipment located at Elcan/

of any Collateral owned by the Debtor:
Raytheon in Malaga, Spain


28

--------------------------------------------------------------------------------



SCHEDULE 4.3(a)
(continued)


DSD Holding A/S




Name of the Debtor:
DSD Holding A/S



Jurisdiction of Organization:
Denmark



Organizational Identification Number:
CVR-NR.26096537



Trade names and other names used by the
Daploma

Debtor during the past five years:
Digitag



Each location where Collateral or the Debtor’s
Warsaw, Poland

books of account and records are located:
Copenhagen, Denmark



Name and location of each consignee, bailee,
warehouseman, agent or processor in possession
of any Collateral owned by the Debtor:
None


29

--------------------------------------------------------------------------------



SCHEDULE 4.3(a)
(continued)


Outerlink Corporation




Name of the Debtor:
Outerlink Corporation



Jurisdiction of Organization:
Delaware



Organizational Identification Number:
2507754



Trade names and other names used by the
Debtor during the past five years:
Newcomb Communications, LLC



Each location where Collateral or the Debtor’s
Lowell, Massachusetts

books of account and records are located:
Reston, Virginia

Billerica, Massachusetts


Name and location of each consignee, bailee,
warehouseman, agent or processor in possession
of any Collateral owned by the Debtor:
None


30

--------------------------------------------------------------------------------



SCHEDULE 4.3(a)
(continued)




Signature Industries Limited




Name of the Debtor:
Signature Industries Limited



Jurisdiction of Organization:
United Kingdom



Organizational Identification Number:
2800561



Trade names and other names used by the
SARBE

Debtor during the past five years:
Clifford & Snell



Each location where Collateral or the Debtor’s
Glasgow, Scotland

books of account and records are located:
Thamesmead, United Kingdom



Name and location of each consignee, bailee,
warehouseman, agent or processor in possession
of any Collateral owned by the Debtor:
None


31

--------------------------------------------------------------------------------



SCHEDULE 4.4(c)


CONTEMPLATED REOLOCATION OF COLLATERAL
 
As previously disclosed, Signature Industries Limited (“Signature”) intends to
relocate assets of McMurdo, LTD to Signature’s Thamesmead, United Kingdom
location.
 
 
32

--------------------------------------------------------------------------------